 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

RICHARD D. BURK *
Petitioner *
V * Civil Action No. RDB-19-73

FOOB AND DRUG ADMINISTRATION *

Respondent *

ek ok

MEMORANDUM OPINION

In response to the above-captioned Petition for Writ of Mandamus, Respondent filed a
Motion to Dismiss the matter as moot because the relief sought by Petitioner has been provided.
ECF 10, see also ECF 10-1 (Response to Citizen Petition). On April 15, 2019, this Court provided
Petitioner Richard D. Burk with notice that a Motion to Dismiss had been filed and that his failure
to oppose it would result in dismissal of the petition. ECF 13. In response to that notice Burk filed
a Motion to Stay for 90 Days and Request for Extension of Time in which he suggests that the
parties negotiate a different result for his Citizen Petition or in the alternative he seeks a 30 day
extension to file a Reply to the Motion to Dismiss. ECF 14. For the reasons stated herein,
Respondents Motion to Dismiss shall be granted and Burk’s motion denied.

The sole basis of this Court’s jurisdiction over Burk’s petition is found in 28 U.S.C. § 1361
which confers original jurisdiction to the federal district courts in any action in the nature of
mandamus to compel an officer or employee of the United States, or one of its agencies, to perform
a duty owed to a petitioner. In order to meet the requirements for mandamus relief, a petitioner
must show: that he has the clear legal right to the relief sought; that the respondent has a clear legal
duty to do the particular act requested; and that no other adequate remedy is available. See In re

First Fed, Savings and Loan Ass'n of Durham, 860 F.2d 135, 138 (4th Cir. 1988); Asare v. Ferro, —
 

 

999 F. Supp. 657, 659 (D. Md. 1998). The failure to show any of these prerequisites defeats a

district court's jurisdiction under 28 U.S.C. § 1361. See Nat'l Ass'n of Gov't Emps. v. Fed. Labor
Relations Authority, 830 F. Supp. 889, 898 (E.D. Va. 1993). Even ifthe three prerequisite elements
are satisfied, the mandamus remedy lies within the discretion of the trial court. See Or. Nat.
Resource Council v. Harrell, 52 F.3d 1499, 1508 (9th Cir. 1995). A ministerial act is one in which
the law prescribes and defines a duty to be performed with such precision as to leave nothing to
the exercise of discretion or judgment. See Neal v. Regan, 587 F. Supp. 1558, 1562 (N.D. Ind.
1984).

In his petition, Burk sought “to compel the Food and Drug Administration (FDA) to carry
out their ministerial duties in the Administrative Proceedings of Burk’s 2014 Citizen Petition
requesting the FDA to place ‘Warning Labels’ on the Baking Soda Drug Product to deter United
States Citizens... from using the Baking Soda Drug to manufacture and distribute the illicit drug
known as ‘Crack Cocaine.’” ECF 1 at p. 1. The ministerial duty owed to Burk was to provide a
response to his Citizen Petition. The response to Burk’s Citizen Petition, providing a lengthy
explanation of why the petition was denied, was issued on April 12, 2019. ECF 10-1. Thus, the
relief sought by Burk has been provided. As noted, this Court’s jurisdiction lies within the confines
of 28 U.S.C. § 1361 and, absent a ministerial act prescribed by law and defining a duty to be
performed by Respondent which has not yet been performed, this Court no longer has jurisdiction
over the matter.

Further, where the relief sought by a party has been provided there is no longer a case or
controversy involved, depriving this Court of its jurisdiction to intervene in a matter. See U.S.

Const. art. III, § 2, cl. 1. A claim is justiciable if there is “a real, substantial controversy between
 

 

parties having adverse legal interests, a dispute definite and concrete, not hypothetical or abstract.”

Babbitt v. United Farm Workers Nat'l Union, 442 U.S. 289, 298-99 (1979).

In his Motion for a 90 Day Stay, Burk requests a stay “to allow the parties of interest [] to
discuss and/or negotiate alternative solutions to the quest in acquiring deterrent(s) against the
manufacturing of crack cocaine with Sodium Bicarbonate (AKA Baking Soda).” ECF 14 at p. 1.
There is no basis in law for this Court to facilitate such a request in a case where the entire matter
is now moot. It is clear that Burk has received the relief sought by his Petition for Writ of
Mandamus. His desire to negotiate a different result regarding his Citizen’s Petition simply inserts
a hypothetical, abstract interest held by Burk that does not serve to provide a live case or
controversy essential to invoke this Court’s jurisdiction, His Motion for 90 Day Stay shall
therefore be denied.

“The objection that a federal court lacks subject-matter jurisdiction, see Fed. Rule Civ.
Proc. 12(b)(1), may be raised by a party, or by a court on its own initiative, at any stage in the
litigation, even after trial and the entry of judgment. Rule 12(h)(3) instructs: “Whenever it appears
by suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the
court shall dismiss the action.*” Arbaugh v. Y&H Corp., 546 U.S. 500, 506-07 (2006) citing
Kontrick v. Ryan, 540 U.S. 443, 455 (2004). This Court no longer has subject-matter jurisdiction
over this matter, obviating any need for Burk’s Reply. Thus, his request for an extension of time

to file a Reply shall be denied. By separate Order the Motion to Dismiss shail be granted.

GOAN & 2°19 PHS: BL

Date RICHARD D. BENNETT
UNITED STATES DISTRICT JUDGE
